DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines the scope of the range of the elevated thickness portion in terms of the range of the elevated thickness portion’s relationship to the shoulder of a wearer.  Specifically, lines 11-13 of claim 1 recites "wherein the part of the core material having the difference in elevation is provided in a limited range from the upper joint portion or the vicinity of the upper joint portion to a front part of a shoulder”.  The claims, however, do not explicitly define the shoulder strap and wearer in combination. Because 
Further, it is noted that comparing the proportions of the shoulder strap to the body of a wearer leaves the metes and bounds of the claims undeterminable, due to the dimensions of the wearer being unknowable, further rendering the claim indefinite.
Claim 1 recites the limitation "the upper joint portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9, 15-19, and 21 are rejected for incorporating the indefinite limitations of claim 1 by dependency.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1-5, 9, 16-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6-52546.
JP 6-52546 discloses a pair of left and right shoulder straps for a backpack, each of the shoulder straps for the backpack comprising an upper end portion (30) and a lower end portion (22), the upper end portion being joined to an upper part of a main body of the backpack, the lower end portion being joined to a lower part of the main body of the backpack via a lower strap (20 from 22 to 21), each of the shoulder straps for the backpack comprising a core material (12, 13) having elasticity and a surface fabric covering the core material (11, 14 in Fig. 2), wherein a part of the core material provided from the upper joint portion or a vicinity of the upper joint portion at least to an armpit part (from 17 to 16)has a difference in elevation so that a thickness of an outside of each shoulder strap is thicker than a thickness of an inside of each shoulder strap at least at a portion configured to come into contact with a body (see Fig. 2) and wherein the part of the core material having the difference in elevation is provided in a limited range from the upper joint portion or the vicinity of the upper joint portion to a front part of a shoulder (functional/intended use limitations, from top to element 16, approximately at the front of a shoulder, dependent entirely upon size of user).
JP 6-52546 further discloses the thicker part of the core material is formed on a substantially outer half of each shoulder strap (see Figs. 1, 2); a front end portion of the thicker part of the core material is obliquely formed so that a length of an inner side of the thicker part is longer than a length of an outer side of the thicker part (see Fig. 1, curved lower edge near 16 results in claimed length difference); the thicker part of the core material is formed by attaching an additional core material (13) to an outer rear 
JP 6-52546 further discloses the thicker part of the core material is formed on a substantially outer half of each shoulder strap (see Figs. 1-3); a front end portion of the thicker part of the core material is obliquely formed so that a length of an inner side of the thicker part is longer than a length of an outer side of the thicker part (see Fig. 1, curved lower edge near 16 results in claimed length difference); a front end portion of the thicker part of the core material is obliquely formed so that a length of an inner side of the thicker part is longer than a length of an outer side of the thicker part (see Fig. 1, curved lower edge near 16 results in claimed length difference); and the thicker part of the core material is formed by attaching an additional core material (13) to an outer rear surface of a base core material (12) formed with a width of each shoulder strap.
JP 6-52546 further discloses the thicker part of the core material has a front end portion at its end farthest from the upper end portion, the core material extends toward the lower end portion beyond the front end portion of the thicker part of the core material, and the thicker part of the core material is obliquely formed so that a length of an inner side of the thicker part is longer than a length of an outer side of the thicker part (see Fig. 1, inherent shape in curved lower end @16).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 6-52546.
JP 6-52546 discloses all limitations of the claim(s) as detailed above except does not expressly disclose the specific thicker material length, the particular materials of the core material, the exact thickness dimensions, or the backpack itself as claimed.
Regarding claim 2, JP 6-52546 discloses the thicker part of the core material is disposed in a limited range from an upper joint portion or a vicinity of the upper joint portion to a front part of a shoulder (see Fig. 1, functional, dependent on user size;) except does not expressly disclose the specifics of 20-30 cm in length.
	It would have been an obvious matter of design choice to make the thicker portion 20-30 cm in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the core material out of a polyethylene sponge foam having a foam density of 20 kg/m3 to 36 kg/m3, since it has been held to be within the general skill of a worker in the art to select a known material 
Regarding claims 7 and 8, it would have been an obvious matter of design choice to make the different portions of the core material thicknesses of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claim 15, the Examiner takes official notice it is old and notoriously well known, and is capable of instant and unquestionable demonstration as being well-known, to use shoulder straps for attachment to a backpack as claimed. 

Response to Arguments
9.	Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. 
	Applicant argues that JP ‘546 is differentiated from the instant claimed because the increased thickness portion extends the full length of the shoulder strap main body. This argument has been considered, however is not persuasive in light of the interpretation of JP ‘546 as applied in the rejections above. Considering JP ‘546 element 10 + the portion of 20 from 16 through 22 as the main shoulder strap and portion of 20 from 22 through 21 as the lower strap, the claimed increased thickness portion is met and does not extend along the full length of the shoulder strap.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 3, 2021